DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
Paragraph [0001], line 2, “December 22, 2020 and U.S. Patent Application No. 15/479,758, filed on April 5, 2017, which” should be - - December 22, 2020 now U.S. Patent No. 11,412,836 and U.S. Patent Application No. 15/479,758, filed on April 5, 2017 now U.S. Patent No. 10,897,982, which - -.
Appropriate correction is required.

Claim Objections

Claim 8 is objected to because of the following informalities:
Claim 8 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waddy (US Publication No. 2018/0079830 cited by applicant).
Regarding claim 1, Waddy discloses a hammock assembly, comprising: 
a fastening system having a first fastening section and a second fastening section corresponding to the first fastening section (see annotated Fig. 3, and paragraph [0054]); 
a hammock having a hammock body with the first fastening section attached to an edge thereof, a suspension system forming a suspension axis of the hammock body, and a tension system forming a tension axis of the hammock body that extends at an angle arranged diagonally with respect to the suspension axis, the suspension system includes a central suspension line extending between a plurality of suspension devices and tensioned along the suspension axis (see annotated Fig. 3); and 
a cover removably attachable to the hammock in a plurality of different orientations and having a cover body with the second fastening section attached to an edge thereof, the cover removably attachable to the hammock by connecting the first fastening section and the second fastening section (see annotated Fig. 3, and paragraph [0037], lines 1-6; paragraph [0054]).  
Regarding claim 2, Waddy discloses, wherein the central suspension line supports the cover along a longitudinal axis of the cover to create an enclosable space between the hammock and the cover (see annotated Fig. 3).  
Regarding claim 3, Waddy discloses, wherein the cover body is formed of a first material and a second material (see paragraph [0037], lines 1-6).  
Regarding claim 4, Waddy discloses, wherein the first material is formed of nylon, cotton, silk, polyester (plastic fibers), polypropylene, polyethylene, or polytetrafluoroethylene, and the second material is a netting material (see paragraph [0027]).  
Regarding claim 5, Waddy discloses, wherein the second material constitutes a sufficient percentage of the cover body to permit adequate ventilation from an enclosed space between the hammock and the cover (see annotated Fig. 3).  
Regarding claim 6, Waddy discloses, wherein the cover body is formed of only a netting material (see annotated Fig. 3).  
Regarding claim 7, Waddy discloses a hammock assembly, comprising:
a hammock having:
a hammock body with a first fastening section attached to opposite edges thereof (see annotated Fig. 3, and paragraph [0054]); 
a suspension system forming a suspension axis of the hammock body (see annotated Fig. 3), and 
a tension system with a plurality of tension connectors on opposite side of the hammock body and forming a tension axis of the hammock body that extends at an angle arranged diagonally with respect to the suspension axis (see Fig. 2 and annotated Fig. 3); and 
a cover removably attachable to the hammock in a plurality of different orientations and having a cover body with a second fastening section attached to opposite edges thereof, the cover removably attachable to the hammock by connecting the first fastening section and the second fastening section (see annotated Fig. 3, and paragraph [0037], lines 1-6; paragraph [0054]).  
Regarding claim 8, Waddy discloses, wherein the suspension system includes a central suspension line extending between a plurality of suspension devices and tensioned along the suspension axis (see annotated Fig. 3). 
Regarding claim 9, Waddy discloses, wherein the central suspension line supports the cover along a longitudinal axis of the cover to create an enclosable space between the hammock and the cover (see annotated Fig. 3).  
Regarding claim 10, Waddy discloses, wherein the cover body is formed of a first material and a second material (see paragraph [0037], lines 1-6).  
Regarding claim 11, Waddy discloses, wherein the first material is formed of nylon, cotton, silk, polyester (plastic fibers), polypropylene, polyethylene, or polytetrafluoroethylene, and the second material is a netting material (see paragraph [0027]).  
Regarding claim 12, Waddy discloses, wherein the second material constitutes a sufficient percentage of the cover body to permit adequate ventilation from an enclosed space between the hammock and the cover (see annotated Fig. 3).  
Regarding claim 13, Waddy discloses, wherein the cover body is formed of only a netting material (see annotated Fig. 3).
Regarding claim 14, Waddy discloses a hammock assembly, comprising:
a zipper fastening system having a first tape section and a second tape section corresponding to the first tape section (see annotated Fig. 3, and paragraph [0054]); 
a hammock having a hammock body with the first tape section attached to an edge thereof, a suspension system forming a suspension axis of the hammock body, and a tension system forming a tension axis of the hammock body that extends at an angle arranged diagonally with respect to the suspension axis, the suspension system includes a central suspension line extending between a plurality of suspension devices and tensioned along the suspension axis (see annotated Fig. 3); and 
a cover removably attachable to the hammock in a plurality of different orientations and having a cover body with the second tape section attached to an edge thereof, the cover removably attachable to the hammock by connecting the first tape section and the second tape section (see annotated Fig. 3, and paragraph [0037], lines 1-6; paragraph [0054]).  


    PNG
    media_image1.png
    418
    1001
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677